                              Case 1:20-cv-00108-PAB-KMT Document 20-2 Filed 03/30/20 USDC Colorado Page 1 of 2
3/29/2020                                                                           3000 Colorado Ave - Google Maps



       Google Maps              3000 Colorado Ave




                                                                                                                                          Image capture: Jun 2018   © 2020 Google

 Colorado Springs, Colorado

        Google

 Street View




 'ay        4,.
                                                                                  EXHIBIT B
https://www.google.com/maps/@38.8518099,-104.8701618,3a,75y,27.75h,83.15t/data=!3m6!1e1!3m4!1sLV9gz3kdDmS4qqrLrHcUJQ!2e0!7i13312!8i6656                                             1/2
                            Case 1:20-cv-00108-PAB-KMT Document 20-2 Filed 03/30/20 USDC Colorado Page 2 of 2
3/29/2020                                                                           3000 Colorado Ave - Google Maps




                                                                                  EXHIBIT B
https://www.google.com/maps/@38.8518099,-104.8701618,3a,75y,27.75h,83.15t/data=!3m6!1e1!3m4!1sLV9gz3kdDmS4qqrLrHcUJQ!2e0!7i13312!8i6656   2/2
